   Case: 3:16-cv-50310 Document #: 135 Filed: 10/10/19 Page 1 of 3 PageID #:1130




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NATIONAL INSTITUTE OF FAMILY
 AND LIFE ADVOCATES, et al.,

                 Plaintiffs,                            Case No. 16-50310

        v.                                              Hon. Rebecca R. Pallmeyer

 BRYAN A. SCHNEIDER,                                    Magistrate Judge Lisa A. Jensen

                 Defendant.

 RONALD L. SCHROEDER, et al.,

                 Plaintiffs,
                                                        Case No. 17-4663
        v.
                                                        Hon. Rebecca R. Pallmeyer
 BRYAN A. SCHNEIDER,
                                                        Magistrate Judge Lisa A. Jensen
                 Defendant.



    MOTION FOR ENTRY OF AGREED AMENDED CONFIDENTIALITY ORDER

        Plaintiffs and Defendant, by and through their attorneys, file this Joint Motion for Entry of

Agreed Amended Confidentiality Order (attached as Exhibit A). In support of this motion, the

parties state as follows:

        Discovery in this action may involve the disclosure of confidential information. As a result,

Plaintiffs and Defendant request that the Court enter the Agreed Amended Confidentiality Order

to protect against the disclosure of any such information and to ensure that such information will

only be used for the purposes of this action. This Court previously entered an Agreed

Confidentiality Order on July 29, 2019. ECF No. 132. The parties have agreed to amend the Order

to include the protection of Proprietary Information.

                                                 1
   Case: 3:16-cv-50310 Document #: 135 Filed: 10/10/19 Page 2 of 3 PageID #:1130




       The parties, by and through their attorneys, respectfully request that this Court enter the

attached Agreed Confidentiality Order.



Respectfully submitted this 10th day of October 2019,

s/ Elissa M. Graves
Elissa M. Graves (admitted pro hac vice)
ALLIANCE DEFENDING FREEDOM
15100 N. 90th Street
Scottsdale, AZ 85260
480-444-0020
egraves@ADFlegal.org

Counsel for the NIFLA Plaintiffs


s/ Thomas G. Olp
Thomas More Society
309 West Washington Street, Suite 1250
Chicago, IL 60606
312-782-1680
tomolp@gmail.com

Counsel for the Schroeder Plaintiffs


s/ Sarah J. Gallo
Sarah J. Gallo
Special Litigation Bureau
Office of the Illinois Attorney General
100 W. Randolph Street
Chicago, IL 60601
312-814-8309
sgallo@atg.state.il.us

Counsel for Defendant




                 THIS DOCUMENT HAS BEEN ELECTRONICALLY FILED




                                                2
   Case: 3:16-cv-50310 Document #: 135 Filed: 10/10/19 Page 3 of 3 PageID #:1130




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019, I electronically filed the foregoing paper with

the Clerk of Court for the by using the ECF system which will send notification of such filing to

the following:

Lauren Barski
Sarah Gallo
Elizabeth Morris
Matthew Chimienti
Special Litigation Bureau
Office of the Illinois Attorney General
100 W. Randolph Street
Chicago, IL 60601
sgallo@atg.state.il.us
lbarski@atg.state.il.us
emorris@atg.state.il.us
mchimienti@atg.state.il.us


                                                           s/ Elissa M. Graves
                                                           Elissa M. Graves




                                               3
